Appleton, C. J.
This is a writ of entry by the mortgagee. The general issue admits the premises are in possession of the tenant.
The tenant offered the deed of the defendants, dated since the commencement of this suit, to one Angeline Gammon, and conveying the demanded premises, which the court excluded and prop*186erly. The tenants do not claim under it and they cannot invoke jt in aid of their possession. Parlin v. Haynes, 5 Maine, 178. Clark v. Pratt, 55 Maine, 546.

Judgment for plaintiff as of mortgage.

Walton, Barrows, Virgin, Peters and Libbet, JJ., concurred.